In an action against a corporation for breach of contract (1st cause of action) and against its secretary for fraudulent misrepresentation of his authority to act for said corporation (2d cause of action), the defendant corporation appeals from an order of the Supreme Court, Kings County, entered January 6, 1960, denying its motion for summary judgment dismissing the complaint, and the individual defendant appeals from an order of the same court entered the same day denying his motion for the same relief. Orders affirmed, with $10 costs and disbursements upon each appeal. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.